Title: From Benjamin Franklin to John Adams, 20 October 1780
From: Franklin, Benjamin
To: Adams, John


Sir
Passy 20 Oct. 1780.
Understanding that in Case of Mr. Laurens’s Absence, you are charged with the Affair of procuring a Loan in Holland, I think it Right to acquaint you, that by a Letter from Mr Jay of the 12th Inst, from Madrid, we are informed that the King of Spain has been so good as to offer his Guarrantee for the Payment of the Interest and Principal of a Loan of Money for the Use of the United States. Mr Grand thinks that no considerable Use can be made here of that Guarrantee, on Account of the considerable Loan Mr. Necker is about to make; but that possibly it may have weight in Holland.— Orders will be sent to the Spanish Ambassador here, by the next Post respecting this Matter.
I regret much the taking of Mr. Lawrens. His Son, I understand sailed a Fortnight after him, for France; but he has not yet arrived.
The Ariel has been at Sea, but meeting with a terrible Storm which carried away all her Masts, has return’d into Port to refit.
I have the honour to be with great Respect, Sir, Your Excellency’s most obedient & most humble Sert.
B Franklin

P.S. By a former Letter from Mr Jay I find the Sum to be one hundred & fifty thousand Dollars, for which the King of Spain would be answerable payable in the Space of 3 Years.
His Exy. John Adams Esqr.

 
Notation: His Excellency Dr Franklin recd and ansd 24. octr. 1780 warranty of Spain for a Loan.
